Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 1 of 34 PageID #:1783




            EXHIBIT 2
        FILED UNDER SEAL
   Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 2 of 34 PageID #:1784

                                   案件列表           案件列表
                                                  品牌库 案件代理
                                                       品牌库                案件代理
                                                                          律所资料
                                                 律所资料
                                                    商标注册商标注册
                                                           常⻅问题常⻅问题
                                                                  其他
                                                                                其他
                                  案件列表
                                    ⾸⻚ / 案件列表




起诉时 案件号 律所                               品牌
间
2020/
9/28
        20-cv-5
        767
                  Keith                  布⾥托 阿斯蒙迪 Romero Britto
2020/   20-cv-5
                  GBC                    MCM
9/28    762

2020/
9/28
        20-cv-5
        741
                  HSP5                   Emoji   表情
2020/
9/25
        20-cv-5
        719
                  BAKER McKENZIE         戴森 Dyson
2020/
9/25
        20-cv-5
        707
                  HSP                    Emoji   表情
2020/
9/25
        20-cv-5
        699
                  HSP                    Emoji   表情
2020/
9/24
        20-cv-5
        685
                  Keith                  Slap Chop   碎菜器
2020/
9/24
        20-cv-5
        670
                  HSP                    Emoji   表情
   Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 3 of 34 PageID #:1785
                                         卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                                  案件列表         品牌库        案件代理
2020/   20-cv-6   SMG
9/23    1941                             Cleef

2020/
9/23
        20-cv-5
        636
                  HSP                    Emoji   表情
                                                 律所资料         商标注册        常⻅问题
2020/
9/23
        20-cv-5
        635
                  GBC                    匡威 Converse                            其他
2020/
9/22
        20-cv-5
        623
                  HSP                    Emoji   表情
2020/
9/22
        20-cv-5
        622
                  Keith                  呼啦圈 Hula Hoop
2020/
9/22
        20-cv-5
        610
                  Keith4                 ⽜头梗 JIMMY THE BULL
2020/
9/21
        20-cv-6
        1916
                  SMG                    甲壳⾍乐队 The Beatles
2020/
9/21
        20-cv-6
        1915
                  SMG                    ⾼雅德 Goyard
2020/   20-cv-5
                  GBC                    Kendra Scott
9/21    590

2020/
9/21
        20-cv-5
        589
                  AM Sullivan Law, LLC   （未知，AMS没有公布品牌⽅公司名）
2020/
9/21
        20-cv-5
        581
                  GBC                    哈雷 Harley Davidson
2020/
9/18
        20-cv-5
        540
                  GBC                    美国职业体育联盟 NBA/MLB/NHL/NFL
2020/
9/17
        20-cv-5
        517
                  Keith                  平克弗洛伊德乐队 Pink Floyd
2020/
9/17
        20-cv-5
        511
                  GBC                    ⾼⽥贤三 Kenzo
2020/
9/15
        20-cv-3
        824
                  THE SLADKUS LAW G
                  ROUP
                                         盟可睐 Moncler
   Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 4 of 34 PageID #:1786
                                            螺旋地钉 Ultimate Ground Anchor
                                                     案件列表         品牌库     案件代理
2020/   20-cv-1   FERENCE & ASSOCIA
9/15    384       TES LLC

2020/
9/15
        20-cv-5
        493
                  GBC                       耐克 Nike
                                                律所资料              商标注册    常⻅问题
2020/
9/15
        20-cv-5
        470
                  GBC                       威豹乐队 Def Leppard                    其他
2020/
9/15
        20-cv-5
        454
                  GBC                       匡威 Converse
2020/
9/14
        20-cv-5
        446
                  GBC                       Costa Del Mar    眼镜
2020/
9/14
        20-cv-5
        444
                  GBC                       ⻤⽖ Monster Energy
2020/
9/11
        20-cv-5
        417
                  GBC                       迪奥 DIOR
2020/
9/11
        20-cv-5
        414
                  GBC                       ⻤⽖ Monster Energy
2020/
9/11
        20-cv-5
        390
                  GBC                       耐克 Nike
2020/
9/11
        20-cv-5
        378
                  Keener & Associates, P.
                  C.
                                            Mister Twister   ⻥饵
2020/
9/11
        20-cv-5
        377
                  HSP                       Emoji   表情
2020/
9/11
        20-cv-5
        376
                                            Mister Twister   ⻥饵
2020/
7/13
        20-cv-6
        1404
                  SMG                       爱彼 Audermars Piguet
2020/
9/10
        20-cv-5
        359
                  GBC                       雷朋&欧克利 RayBan&Oakley
2020/
9/10
        20-cv-5
        330
                  HSP                       Emoji   表情
      Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 5 of 34 PageID #:1787
                                               欧克利 Oakley
                                                         案件列表         品牌库    案件代理
2020/      20-cv-5   GBC
9/9        314

2020/
9/9
           20-cv-5
           311
                     GBC                       耐克 Nike
                                                   律所资料          商标注册        常⻅问题
2020/
9/9
           20-cv-5
           306
                     HSP                       Emoji   表情                          其他
2020/
9/8
           20-cv-5
           278
                     GBC                       纪梵希 Givenchy
2020/
9/4
           20-cv-5
           256
                     Keener & Associates, P.
                     C.
                                               （未知，Keener没有公布品牌⽅公司名）
2020/
9/4
           20-cv-5
           251
                     AM Sullivan Law, LLC      （未知，AMS没有公布品牌⽅公司名）
2020/
9/4
           20-cv-5
           244
                     GBC                       耐克 Nike
2020/      20-cv-5
                     GBC                       UGG
9/4        241

2020/
9/3
           20-cv-5
           223
                     GBC                       Twins Special  拳击⼿套
2020/
9/3
           20-cv-5
           216
                     HSP                       Emoji   表情
2020/
9/2
           20-cv-5
           183
                     GBC                       丽莉普利策 Lilly Pulitzer
2020/      20-cv-5   Keener & A4ssociates,
                                               Happy Bee
9/2        182       P.C.

2020/
9/1
           20-cv-5
           152
                     GBC                       耐克 Nike
2020/
8/31
           20-cv-5
           117
                     Keener & Associates, P.
                     C
                                               （未知，Keener没有公布品牌⽅公司名）
2020/
8/31
           20-cv-5
           104
                     HSP                       Volbeat   乐队
   Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 6 of 34 PageID #:1788
                                            李维斯 Levis
                                                      案件列表      品牌库       案件代理
2020/   20-cv-5   GBC
8/28    082

2020/
8/28
        20-cv-5
        068
                  HSP                       Emoji   表情
                                                    律所资料       商标注册       常⻅问题
2020/
8/27
        20-cv-6
        1750
                  SMG                       北⾯户外 The North Face                 其他
2020/
8/27
        20-cv-5
        058
                  AM Sullivan Law, LLC      爱因斯坦 Einstein
2020/
8/27
        20-cv-5
        049
                  GBC                       欧克利 Oakley
2020/
8/27
        20-cv-5
        047
                  Keith                     蒙奇奇 Monchhichi
2020/
8/27
        20-cv-5
        039
                  SAPER LAW OFFICES,
                  LLC
                                            雪花⽚ Brain Flakes
2020/
8/26
        20-cv-5
        015
                  HSP                       爱⼼熊 Care Bears
2020/
8/25
        20-cv-5
        009
                  Keener & Associates, P.
                  C.
                                            （未知，Keener没有公布品牌⽅公司名）
2020/
8/25
        20-cv-5
        003
                  Keener & Associates, P.
                  C.
                                            Magic Twisty魔术⽑⽑⾍
2020/
8/25
        20-cv-4
        988
                  HSP                       爱⼼熊 Care Bears
2020/
8/24
        20-cv-6
        1724
                  SMG                       芬迪 Fendi
2020/   20-cv-1   FERENCE & ASSOCIA
                                            FrogLog
8/24    253       TES LLC

2020/
8/24
        20-cv-4
        956
                  GBC                       克罗⼼ Chrome Hearts
2020/
8/24
        20-cv-4
        951
                  HSP                       卡娜赫拉 Kanahei
   Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 7 of 34 PageID #:1789

                                                     案件列表        品牌库      案件代理
2020/   20-cv-4   GBC                       Snap Circuits
8/21    933

2020/
8/21
        20-cv-4
        925
                  GBC                       博⼠ BOSE
                                                律所资料            商标注册      常⻅问题
2020/
8/21
        20-cv-4
        916
                  GBC                       TrxTraining   阻⼒带                   其他
2020/
8/21
        20-cv-4
        911
                  HSP                       Emoji   表情
2020/
8/20
        20-cv-6
        1681
                  SMG                       路易威登 Louis Vuitton
2020/
7/20
        20-cv-6
        97
                  Grant,Konvalinka&Harri
                  son,P.C
                                            狗轮椅 Dog Wheelchair
2020/
8/20
        20-cv-4
        874
                  HSP                       Emoji   表情 （9/18初步禁令）
2020/
8/19
        20-cv-4
        859
                  GBC                       ⼩猪佩奇 Peppa Pig
2020/
8/19
        20-cv-4
        854
                  HSP                       埃德·哈迪 ED HARDY
2020/
8/18
        20-cv-4
        828
                  HSP                       瓦伦蒂诺·罗⻄ Valentino Rossi
2020/
8/17
        20-cv-4
        813
                  Keener & Associates, P.
                  C.
                                            ⼿指蜜蜂 Bright Bugz
2020/   20-cv-4                             瓦伦蒂诺·罗⻄ Valentino Rossi （9/16初步禁
8/17    804
                  HSP
                                            令）
2020/
8/17
        20-cv-4
        803
                  GBC                       耐克 Nike
2020/
8/14
        20-cv-6
        457
                  EPS                       感应仙⼦ Flutterbye Fairy
2020/
8/14
        20-cv-6
        456
                  EPS                       感应仙⼦ Flutterbye Fairy
      Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 8 of 34 PageID #:1790
                                               感应仙⼦ Flutterbye Fairy
                                                        案件列表       品牌库       案件代理
2020/      20-cv-6   EPS
8/14       454

2020/
8/14
           20-cv-4
           777
                     GBC                       施华洛世奇
                                                  律所资料
                                                     Swarovski商标注册           常⻅问题
2020/
8/14
           20-cv-4
           776
                     Keener & Associates, P.
                     C.
                                               Morale Patch 臂章 （9/25已缺席）           其他
2020/
8/14
           20-cv-4
           775
                     GBC                       蓝精灵 The Smurfs
2020/
8/14
           20-cv-4
           773
                     HSP                       瓦伦蒂诺·罗⻄ Valentino Rossi
2020/
8/13
           20-cv-6
           1646
                     SMG                       ⾹奈⼉ Chanel
2020/      20-cv-4                             瓦伦蒂诺·罗⻄ Valentino Rossi （9/16初步禁
8/13       746
                     HSP
                                               令）
2020/      20-cv-4
                     GBC                       Supreme
8/12       736

2020/
8/12
           20-cv-4
           720
                     HSP                       Emoji   表情 （9/14初步禁令）
2020/
8/11
           20-cv-4
           707
                     Keith                     布⾥托 阿斯蒙迪 Romero Britto
2020/
8/11
           20-cv-4
           701
                     HSP                       Emoji   表情
2020/      20-cv-4
                     GBC                       Supreme
8/10       694

2020/
8/10
           20-cv-4
           686
                     Keith                     连眉⼥⼈ Frida Kahlo （9/18初步禁令）
2020/
8/10
           20-cv-4
           678
                     HSP                       （未知，HSP没有公布品牌⽅公司名）
2020/
8/7
           20-cv-4
           645
                     HSP                       Emoji   表情
      Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 9 of 34 PageID #:1791
                                            蒂芙尼 Tiffany （9/16PI）（9/23已缺席）
                                                     案件列表         品牌库        案件代理
2020/      20-cv-6   SMG
8/6        1598

2020/
8/6
           20-cv-4
           608
                     HSP                    精灵独⻆兽
                                               律所资料
                                                  Anne Stokes （9/21初步禁令）
                                                           商标注册      常⻅问题
2020/
8/5
           20-cv-4
           596
                     GBC                    哈雷 Harley Davidson                     其他
2020/
8/5
           20-cv-4
           580
                     HSP                    （未知，HSP没有公布品牌⽅公司名）
2020/
8/4
           20-cv-4
           559
                     NIXON PEABODY LLP      百适乐 BESTWAY
2020/
8/4
           20-cv-4
           556
                     HSP                    精灵独⻆兽 Anne Stokes （8/17案件关闭）
2020/
8/3
           20-cv-4
           518
                     HSP                    精灵独⻆兽 Anne Stokes
2020/
7/31
           20-cv-4
           487
                     GBC                    宝格丽 Bulgari
2020/
7/31
           20-cv-4
           486
                     GBC                    汤美费格 Tommy Hilﬁger
2020/
7/30
           20-cv-4
           464
                     HSP                    斯坦李 Stan Lee
2020/
7/29
           20-cv-6
           112
                     EPS                    ⻩⾦鹅 Golden Goose
2020/
7/29
           20-cv-6
           108
                     EPS                    Palace   潮牌
2020/
7/29
           20-cv-6
           103
                     EPS                    Palace   潮牌
2020/      20-cv-4
                     Keith                  PETS ROCK
7/29       453

2020/
7/29
           20-cv-4
           433
                     HSP                    斯坦李 Stan Lee
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 10 of 34 PageID #:1792
                                         ⼤众系列 Volkswagen
                                                案件列表          品牌库        案件代理
2020/   20-cv-4   GBC
7/28    423

2020/
7/28
        20-cv-4
        421
                  GBC                    欧克利律所资料
                                            Oakley          商标注册         常⻅问题
2020/
7/28
        20-cv-4
        402
                  GBC                    欧克利 Oakley                             其他
2020/
7/28
        20-cv-4
        396
                  HSP                    斯坦李 Stan Lee （9/14初步禁令）
2020/
7/27
        20-cv-4
        380
                  GBC                    李维斯 Levis
2020/
7/27
        20-cv-4
        377
                  HSP                    斯坦李 Stan Lee
2020/
7/27
        20-cv-4
        371
                  GBC                    Warhammer    战锤 （已缺席）
2020/
7/27
        20-cv-4
        370
                  GBC                    露露柠檬 Lululemon （已缺席）
2020/
7/24
        20-cv-4
        350
                  HSP                    斯坦李 Stan Lee
2020/   20-cv-4                          忍者神⻳ TMNT （9/3PI初步禁令）（9/18缺席m
                                         otion）（9/23已缺席）
                  AM Sullivan Law, LLC
7/23    335

2020/   20-cv-4
                  GBC                    UGG
7/23    320

2020/
7/23
        20-cv-4
        317
                  HSP                    （未知，HSP没有公布品牌⽅公司名）
2020/   20-cv-4                          惊喜娃娃 L.O.L. SURPRISE! （9/4PI初步禁令）
7/22    302
                  AM Sullivan Law, LLC
                                         （9/24已缺席）
2020/
7/22
        20-cv-4
        293
                  Keith                  ⽶菲兔 MIFFY
2020/
7/20
        20-cv-1
        084
                  FERENCE & ASSOCIA
                  TES LLC
                                         Bacon Bin   猪油罐 （7/6closed）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 11 of 34 PageID #:1793
                                                         眼镜 （已缺席）
                                                   案件列表       品牌库        案件代理
2020/   20-cv-4   GBC                    Costa Del Mar
7/20    268

2020/
7/20
        20-cv-4
        265
                  GBC                    耐克 Nike
                                             律所资料           商标注册         常⻅问题
2020/
7/19
        20-cv-4
        248
                  David Gulbransen       Cozyphones     ⼉童睡眠⽿机                  其他
2020/
7/17
        20-cv-4
        217
                  HSP                    Volbeat   乐队
2020/
2/26
        18-cv-6
        04
                  CREEDON PLLC           雪花⽚ Brain Flakes （已缺席）
2020/
7/16
        20-cv-4
        202
                  Keith                  ⻜盘 Frisbee
2020/
7/16
        20-cv-4
        201
                  Keith                  ⻜盘 Frisbee
2020/
7/16
        20-cv-4
        196
                  Keith                  ⻜盘 Frisbee （已缺席）
2020/
7/16
        20-cv-4
        194
                  Keith                  ⻜盘 Frisbee
2020/
7/16
        20-cv-4
        191
                  HSP                    Volbeat   乐队
2020/
7/15
        20-cv-4
        171
                  GBC                    欧克利 Oakley
2020/   20-cv-4
                  GBC
                                         卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
7/15    166                              Cleef

2020/
7/15
        20-cv-4
        162
                  GBC                    雷朋&欧克利 RayBan&Oakley （已缺席）
2020/
7/15
        20-cv-4
        158
                  GBC                    耐克 Nike
2020/
7/15
        20-cv-4
        157
                  HSP                    Volbeat   乐队
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 12 of 34 PageID #:1794
                                         保罗·⻨卡尼 PAUL MCCARTNEY （已缺席）
                                                  案件列表        品牌库        案件代理
2020/   20-cv-6   SMG
7/14    1418

                                         （未知，HSP没有公布品牌⽅公司名） （8/20案
                                            律所资料 商标注册 常⻅问题
2020/   20-cv-4
7/14    119
                  HSP
                                         件关闭）
                                         （未知，HSP没有公布品牌⽅公司名） （7/14案
                                                                其他
2020/   20-cv-4
7/13    099
                  HSP
                                         件关闭）
2020/
7/10
        20-cv-4
        077
                  AM Sullivan Law, LLC   惊喜娃娃 L.O.L. SURPRISE! （已缺席）
2020/   20-cv-6                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                         Cleef （已缺席）
                  SMG
7/8     1367

2020/   20-cv-5
                  EPS                    OFF-WHITE
7/7     196

2020/   20-cv-5
                  EPS                    OFF-WHITE
7/7     194

2020/   20-cv-5
                  EPS                    OFF-WHITE
7/7     191

2020/
7/7
        20-cv-3
        952
                  Keith                  驼峰户外 CAMELBAK （缺席motion）
2020/
7/7
        20-cv-3
        951
                  GBC                    ⼩猪佩奇 Peppa Pig （已缺席）
2020/
7/7
        20-cv-3
        947
                  Keith                  驼峰户外 CAMELBAK （已缺席）
2020/   20-cv-5   MESTECHKIN LAW GR
                                         3 Bees & Me
7/6     150       OUP P.C

2020/
7/6
        20-cv-3
        935
                  GBC                    迪奥 DIOR （已缺席）
2020/
7/6
        20-cv-3
        923
                  GBC                    耐克 Nike （已缺席）
2020/
7/2
        20-cv-3
        892
                  HSP                    Emoji   表情
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 13 of 34 PageID #:1795
                                                 表情
                                                  案件列表        品牌库        案件代理
2020/   20-cv-3   HSP                    Emoji
7/2     884

2020/
7/1
        20-cv-3
        862
                  HSP                    Emoji   表情
                                                 律所资料         商标注册       常⻅问题
                                                                                其他
2020/   20-cv-4
                  EPS                    Copper Fit
6/30    997

2020/
6/30
        20-cv-6
        1296
                  SMG                    博柏利 Burberry （9/21缺席motion）
2020/
6/30
        20-cv-6
        1283
                  SMG                    劳⼒⼠ Rolex （9/18缺席motion）
2020/
6/30
        20-cv-6
        1281
                  SMG                    ⾹奈⼉ Chanel （已缺席）
2020/
6/30
        20-cv-3
        838
                  GBC                    哈雷 Harley Davidson
2020/
6/30
        20-cv-3
        837
                  Keith                  Razorbacks   （已缺席）
2020/
6/30
        20-cv-3
        829
                  HSP                    Emoji   表情
2020/   20-cv-2   THE SLADKUS LAW G      多⽶尼克·威尔⾦斯 DOMINIQUE WILKINS （已
6/29    720       ROUP                   缺席）
2020/
6/29
        20-cv-3
        799
                  GBC                    丽莉普利策 Lilly Pulitzer （已缺席）
2020/
6/29
        20-cv-3
        798
                  Keith                  敢死队 The Expendables
2020/
6/29
        20-cv-3
        789
                  HSP                    巴博斯 Brabus
2020/
6/26
        20-cv-3
        784
                  BAKER McKENZIE         ⾬果博斯 HUGO BOSS
2020/
6/26
        20-cv-3
        775
                  GBC                    折叠吸管 FinalStraw
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 14 of 34 PageID #:1796
                                         呼啦圈 Hula Hoop （已缺席）
                                                案件列表          品牌库        案件代理
2020/   20-cv-3   Keith
6/26    761

2020/
6/25
        20-cv-3
        738
                  GBC                    魅可 MAC
                                             律所资料             商标注册       常⻅问题
2020/
6/25
        20-cv-3
        736
                  Keith                  兰迪.萨维奇 RANDY SAVAGE （已缺席） 其他
2020/
6/25
        20-cv-3
        733
                  GBC                    耐克 Nike （已缺席）
2020/
6/25
        20-cv-3
        726
                  Keith                  Motorhead   摩托头乐队 （已缺席）
2020/
6/25
        20-cv-3
        725
                  Keith                  平克弗洛伊德乐队 Pink Floyd （已缺席）
2020/
6/25
        20-cv-3
        720
                  HSP                    巴博斯 Brabus
2020/
6/24
        20-cv-3
        714
                  GBC                    ⻤⽖ Monster Energy
2020/
6/24
        20-cv-3
        712
                  GBC                    汤美费格 Tommy Hilﬁger （已缺席）
2020/
6/24
        20-cv-3
        708
                  GBC                    耐克 Nike （已缺席）
2020/
6/24
        20-cv-3
        699
                  GBC                    欧克利 Oakley （已缺席）
2020/
6/24
        20-cv-3
        688
                  GBC                    哈雷 Harley Davidson
2020/
6/24
        20-cv-3
        685
                  HSP                    爱⼼熊 Care Bears
2020/
6/23
        20-cv-3
        661
                  Keith                  SUSHEZI   寿司模具 （已缺席）
2020/
6/22
        20-cv-3
        631
                  HSP                    爱⼼熊 Care Bears
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 15 of 34 PageID #:1797
                                                        融蜡机
                                                  案件列表        品牌库        案件代理
2020/   20-cv-3   Barney & Karamanis, LL   Pro-Wax100
6/18    591       P

2020/
6/18
        20-cv-3
        576
                  GBC                      耐克 Nike
                                               律所资料（已缺席） 商标注册            常⻅问题
                                           美国职业体育联盟 NBA/MLB/NHL/NFL （已缺
                                                                      其他
2020/   20-cv-3
6/18    572
                  GBC
                                           席）
2020/
6/18
        20-cv-3
        558
                  HSP                      爱⼼熊 Care Bears （7/30案件关闭）
2020/
6/17
        20-cv-4
        683
                  EPS                      HD Vision   眼镜
2020/
6/17
        20-cv-4
        682
                  EPS                      HD Vision   眼镜
2020/
6/17
        20-cv-4
        681
                  EPS                      HD Vision   眼镜
2020/
6/17
        20-cv-4
        680
                  EPS                      HD Vision   眼镜
2020/
6/17
        20-cv-4
        679
                  EPS                      HD Vision   眼镜
2020/
6/17
        20-cv-3
        548
                  GBC                      ⾼⽥贤三 Kenzo
2020/
6/17
        20-cv-3
        547
                  GBC                      欧克利 Oakley （已缺席）
2020/
6/17
        20-cv-3
        542
                  GBC                      欧克利 Oakley （已缺席）
2020/
6/17
        20-cv-3
        531
                  HSP                      卡娜赫拉 Kanahei
2020/
6/15
        20-cv-3
        492
                  Barney & Karamanis, LL
                  P
                                           Pro-Wax100   融蜡机 （本案被撤销）
2020/
6/15
        20-cv-3
        491
                  Barney & Karamanis, LL
                  P
                                           Pro-Wax100   融蜡机
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 16 of 34 PageID #:1798
                                                        融蜡机
                                                  案件列表        品牌库        案件代理
2020/   20-cv-3   Barney & Karamanis, LL   Pro-Wax100
6/15    490       P

2020/
6/15
        20-cv-3
        488
                  Barney & Karamanis, LL
                  P
                                                  融蜡机 商标注册
                                               律所资料
                                           Pro-Wax100                    常⻅问题
2020/
6/15
        20-cv-3
        486
                  GBC                      欧克利 Oakley （已缺席）                     其他
2020/
6/15
        20-cv-3
        478
                  GBC                      Supreme   （已缺席）
2020/
6/15
        20-cv-3
        472
                  HSP                      卡娜赫拉 Kanahei
2020/
6/12
        20-cv-2
        498
                  THE SLADKUS LAW G
                  ROUP
                                           盟可睐 Moncler
2020/
6/11
        20-cv-6
        1146
                  SMG                      阿迪达斯 Adidas （已缺席）
2020/
6/11
        20-cv-3
        416
                  HSP                      卡娜赫拉 Kanahei
2020/
6/9
        20-cv-3
        391
                  David Gulbransen         （未知，David没有公布品牌⽅公司名）
2020/
6/9
        20-cv-3
        382
                  GBC                      雷朋&欧克利 RayBan&Oakley （已缺席）
2020/
6/8
        20-cv-3
        363
                  GBC                      ⻤⽖ Monster Energy （已缺席）
2020/
6/5
        20-cv-3
        343
                  GBC                      赫宝 Hexbug （已缺席）
2020/
6/4
        20-cv-3
        298
                  GBC                      丽莉普利策 Lilly Pulitzer （已缺席）
2020/
6/3
        20-cv-3
        286
                  GBC                      丽莉普利策 Lilly Pulitzer （已缺席）
2020/   20-cv-3                            （未知，AMS没有公布品牌⽅公司名） （已缺
6/3     281
                  AM Sullivan Law, LLC
                                           席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 17 of 34 PageID #:1799
                                               （已缺席）
                                                 案件列表         品牌库        案件代理
2020/   20-cv-3   GBC                    MCM
6/3     278

                                         卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                               律所资料 商标注册 常⻅问题
2020/   20-cv-3
                                         Cleef （已缺席）
                  GBC
6/3     274

2020/
6/2
        20-cv-3
        264
                  GBC                    欧克利 Oakley （6/11TRO）（已缺席）              其他
2020/
6/2
        20-cv-3
        239
                  GBC                    UGG   （已缺席）
2020/
6/1
        20-cv-3
        236
                  GBC                    闪迪 Sandisk （已缺席）
2020/
6/1
        20-cv-3
        220
                  GBC                    Costa Del Mar   眼镜 （已缺席）
2020/
6/1
        20-cv-3
        217
                  GBC                    ⼩猪佩奇 Peppa Pig （已缺席）
2020/
6/1
        20-cv-3
        215
                  GBC                    TrxTraining   阻⼒带
2020/
5/29
        20-cv-3
        178
                  Keith                  投篮⼿型矫正器 SHOTLOC （8/24缺席motion）
2020/
5/28
        20-cv-3
        151
                  GBC                    哈雷 Harley Davidson （已缺席）
2020/
5/27
        20-cv-3
        131
                  GBC                    ⼤众系列 Volkswagen （6/1 TRO）（已缺席）
2020/
5/27
        20-cv-3
        128
                  GBC                    ⼤众系列 Volkswagen （已缺席）
2020/
5/26
        20-cv-3
        104
                  GBC                    泰格豪雅 Tag Heuer （已缺席）
2020/
5/21
        20-cv-3
        036
                  GBC                    欧克利 Oakley （已缺席）
2020/   20-cv-3                          克罗⼼ Chrome Hearts （5/27 TRO）（已缺
5/21    027
                  GBC
                                         席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 18 of 34 PageID #:1800
                                          迪奥 DIOR （5/22 TRO）（已缺席）
                                                  案件列表          品牌库      案件代理
2020/   20-cv-3   GBC
5/21    024

2020/
5/21
        20-cv-3
        021
                  GBC                     李维斯律所资料
                                             Levis （已缺席）
                                                       商标注册              常⻅问题
2020/
5/21
        20-cv-3
        019
                  GBC                     纪梵希 Givenchy （已缺席）                    其他
2020/
5/21
        20-cv-3
        018
                  GBC                     赛琳 Celine （已缺席）
2020/   20-cv-2                           Blackberry Smoke   乐队 （5/21 TRO） （已缺
5/20    997
                  Keith
                                          席）
2020/
5/20
        20-cv-2
        983
                  GBC                     Snap Circuits   （已缺席）
2020/
5/15
        20-cv-2
        095
                  The Sladkus Law Group   哈灵顿 Harrington （7/23closed）
2020/
5/19
        20-cv-6
        0982
                  SMG                     甲壳⾍乐队 The Beatles （已缺席）
2020/
5/19
        20-cv-2
        970
                  GBC                     欧克利 Oakley （5/22 TRO）
2020/
5/19
        20-cv-2
        962
                  GBC                     欧克利 Oakley
2020/
5/19
        20-cv-2
        955
                  GBC                     欧克利 Oakley （已缺席）
2020/
5/18
        20-cv-2
        934
                  GBC                     Costa Del Mar   眼镜 （已缺席）
2020/
5/18
        20-cv-2
        931
                  GBC                     UGG   （已缺席）
2020/   20-cv-2
                  GBC                     UGG
5/18    930

2020/
5/13
        20-cv-2
        876
                  GBC                     Supreme   （已缺席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 19 of 34 PageID #:1801
                                         丽莉普利策 Lilly Pulitzer （已缺席）
                                                    案件列表      品牌库        案件代理
2020/   20-cv-2   GBC
5/13    874

2020/
5/11
        20-cv-5
        05
                  MZF LAW FIRM, PLLC     烤串器律所资料      EXPRESS （已缺席）
                                            BROCHETTE 商标注册      常⻅问题
2020/
5/8
        20-cv-6
        0922
                  SMG                    北⾯户外 The North Face （已缺席）              其他
2020/
5/7
        20-cv-2
        765
                  GBC                    Gold’s Gym   （已缺席）
2020/
5/6
        20-cv-2
        752
                  GBC                    哈雷 Harley Davidson （已缺席）
2020/
5/5
        20-cv-2
        724
                  GBC                    ⾼⽥贤三 Kenzo （已缺席）
2020/
4/30
        20-cv-2
        640
                  GBC                    折叠吸管 FinalStraw （已缺席）
2020/
4/30
        20-cv-2
        630
                  GBC                    施华洛世奇 Swarovski （5/11 TRO）（已缺席）
2020/
4/30
        20-cv-2
        626
                  GBC                    耐克 Nike （已缺席）
2020/
4/29
        20-cv-2
        619
                  GBC                    耐克 Nike （已缺席）
2020/
4/29
        20-cv-2
        618
                  GBC                    耐克 Nike （已缺席）
2020/
4/29
        20-cv-2
        617
                  GBC                    耐克 Nike （已缺席）
2020/
4/29
        20-cv-2
        615
                  GBC                    耐克 Nike （Paypal）（已缺席）
2020/
4/29
        20-cv-2
        613
                  GBC                    耐克 Nike （已缺席）
2020/
4/29
        20-cv-2
        611
                  GBC                    Grid it   收纳包 （已缺席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 20 of 34 PageID #:1802
                                                  （已缺席）
                                                   案件列表         品牌库      案件代理
2020/   20-cv-2   GBC                       UGG
4/29    606

2020/
4/27
        20-cv-6
        0858
                  SMG                       ⾹奈⼉律所资料
                                               Chanel （已缺席）
                                                         商标注册            常⻅问题
2020/
4/27
        20-cv-6
        0856
                  SMG                       ⾹奈⼉ Chanel （4/28closed）             其他
2020/
4/27
        20-cv-2
        556
                  GBC                       欧克利 Oakley
2020/
4/27
        20-cv-2
        554
                  GBC                       芝宝 Zippo （已缺席）
2020/
4/27
        20-cv-2
        552
                  GBC                       ⻉玲妃 Beneﬁt （已缺席）
2020/
4/27
        20-cv-2
        551
                  GBC                       ⻢克雅可布 Marc Jacobs （已缺席）
2020/
4/24
        20-cv-2
        522
                  GBC                       巴塔哥尼亚 Patagonia （已缺席 ）
2020/
4/23
        20-cv-2
        501
                  GBC                       MCM   （已缺席）
2020/
4/22
        20-cv-2
        476
                  GBC                       博⼠ BOSE （已缺席）
2020/
4/22
        20-cv-2
        462
                  GBC                       雷朋&欧克利 RayBan&Oakley （已缺席）
2020/
4/22
        20-cv-2
        455
                  Keener & Associates, P.
                  C.
                                            Happy Bee   （已撤案）
2020/
4/21
        20-cv-2
        444
                  GBC                       Supreme   （已缺席）
2020/
4/21
        20-cv-2
        441
                  GBC                       汤美费格 Tommy Hilﬁger （已缺席）
2020/
4/21
        20-cv-2
        440
                  GBC                       ⼩猪佩奇 Peppa Pig （已缺席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 21 of 34 PageID #:1803
                                         李维斯 Levis （已缺席）
                                                案件列表          品牌库        案件代理
2020/   20-cv-2   GBC
4/20    438

2020/
4/20
        20-cv-2
        427
                  GBC                    迪奥 DIOR
                                             律所资料（速卖通）（已缺席）
                                                      商标注册 常⻅问题
2020/
4/20
        20-cv-2
        424
                  GBC                    汤丽柏琦 Tory Burch （已缺席）                  其他
2020/
4/20
        20-cv-2
        421
                  GBC                    迪奥 DIOR （已缺席）
2020/
4/17
        20-cv-2
        394
                  GBC                    欧克利 Oakley （已缺席）
2020/
4/16
        20-cv-2
        363
                  GBC                    PopSockets   ⼿机⽀架 （已缺席）
2020/   20-cv-2                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                         Cleef （已缺席）
                  GBC
4/15    336

2020/
4/14
        20-cv-2
        309
                  GBC                    卡地亚 Cartier （已缺席）
2020/
4/13
        20-cv-2
        302
                  GBC                    加拿⼤鹅 Canada Goose （已缺席）
2020/
4/13
        20-cv-2
        297
                  GBC                    雷朋&欧克利 RayBan&Oakley （已缺席）
2020/
4/13
        20-cv-6
        0751
                  SMG                    ⾼雅德 Goyard （已缺席）
2020/
4/8
        20-cv-2
        211
                  GBC                    哈雷 Harley Davidson （已缺席）
2020/
4/7
        20-cv-2
        187
                  GBC                    丽莉普利策 Lilly Pulitzer （已缺席）
2020/
4/7
        20-cv-2
        169
                  GBC                    哈雷 Harley Davidson （已缺席）
2020/
4/6
        20-cv-6
        0708
                  SMG                    路易威登 LV / 伯尔鲁帝 BERLUTI （已缺席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 22 of 34 PageID #:1804
                                         博柏利 Burberry （已缺席）
                                                案件列表          品牌库        案件代理
2020/   20-cv-2   GBC
4/6     154

2020/
4/6
        20-cv-2
        150
                  GBC                    博柏利律所资料
                                            Burberry （已缺席）
                                                       商标注册              常⻅问题
2020/
4/3
        20-cv-2
        123
                  GBC                    ESS   战术眼镜 （已缺席）                       其他
2020/   20-cv-6                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                         Cleef （已缺席）
                  SMG
3/26    0637

2020/   20-cv-6                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                         Cleef （3/26closed）
                  SMG
3/26    0634

2020/   20-cv-6                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                         Cleef （3/26Closed）
                  SMG
3/26    0631

2020/
3/26
        20-cv-6
        0626
                  SMG                    惠⽽浦 Whirlpool （已缺席）
2020/
3/24
        20-cv-6
        0618
                  SMG                    范思哲 Versace
2020/   20-cv-1                          美国职业体育联盟 NBA/MLB/NHL/NFL （已缺
3/19    885
                  GBC
                                         席）
2020/
3/18
        20-cv-6
        0587
                  SMG                    甲壳⾍乐队 The Beatles
2020/
3/18
        20-cv-1
        846
                  GBC                    尿布扣 Snappi （已缺席）
2020/
3/18
        20-cv-1
        865
                  GBC                    蒙⾯睡⾐侠 PJ Masks （已缺席）
2020/
3/16
        20-cv-6
        0573
                  SMG                    博柏利 Burberry
2020/
3/16
        20-cv-6
        0568
                  SMG                    ⾹奈⼉ Chanel （已缺席）
2020/
3/10
        20-cv-2
        122
                  EPS                    ⻩⾦鹅 Golden Goose
     Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 23 of 34 PageID #:1805
                                            ⼩猪佩奇 Peppa Pig （已缺席）
                                                   案件列表          品牌库        案件代理
2020-3     20-cv-1   GBC
-11        731

2020-3
-11
           20-cv-1
           727
                     HSP                    精灵独⻆兽
                                               律所资料
                                                  Anne Stokes （已缺席） 常⻅问题
                                                           商标注册
2020-3
-11
           20-cv-1
           725
                     GBC                    Supreme   （已缺席）                        其他
2020-3
-11
           20-cv-1
           724
                     GBC                    Supreme   （已缺席）
2020-3
-10
           20-cv-6
           0519
                     SMG                    ⾹奈⼉ Chanel （已缺席）
2020-3
-10
           20-cv-1
           710
                     GBC                    ⼩猪佩奇 Peppa Pig （已缺席）
2020-3
-9
           20-cv-1
           690
                     BAKER McKENZIE         施华洛世奇 Swarovski （已缺席）
2020-3
-9
           20-cv-1
           676
                     GBC                    施华洛世奇 Swarovski （已缺席）
2020-3
-9
           20-cv-1
           673
                     GBC                    施华洛世奇 Swarovski （已缺席）
2020-3
-9
           20-cv-1
           666
                     HSP                    精灵独⻆兽 Anne Stokes （5/18closed）
2020-3
-6
           20-cv-6
           0491
                     SMG                    北⾯户外 The North Face （已缺席）
2020-3
-6
           20-cv-1
           622
                     GBC                    POLO   ⾐服 包 （已缺席）
2020-3
-4
           20-cv-1
           590
                     AM Sullivan Law, LLC   铁娘⼦ Iron Maiden
2020-3
-4
           20-cv-1
           589
                     AM Sullivan Law, LLC   ⻬柏林⻜艇乐队 Led Zeppelin （已缺席）
2020-3
-3
           20-cv-6
           0468
                     SMG                    PXG 等⾼尔夫⽤具品牌
     Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 24 of 34 PageID #:1806
                                            蓝精灵 The Smurfs （已缺席）
                                                   案件列表          品牌库        案件代理
2020-3     20-cv-1   GBC
-3         562

2020-3
-2
           20-cv-1
           548
                     AM Sullivan Law, LLC   铁娘⼦律所资料
                                               Iron Maiden （商标注册
                                                            4/23closed） 常⻅问题


2020-3
-2
           20-cv-1
           546
                     AM Sullivan Law, LLC   ⻬柏林⻜艇乐队 Led Zeppelin （已缺席） 其他
2020-3
-2
           20-cv-1
           543
                     Keith                  驼峰户外 CAMELBAK（已缺席）
2020-3
-2
           20-cv-1
           542
                     Keith                  驼峰户外 CAMELBAK （已缺席）
2020-3
-2
           20-cv-1
           544
                     Keith                  驼峰户外 CAMELBAK （已缺席）
2020-3
-2
           20-cv-1
           511
                     GBC                    ⽼鹰乐队 EAGLES （已缺席）
2020-2
-28
           20-cv-1
           494
                     Keith                  SIR PERKY    开瓶器 （已缺席）
2020-2
-28
           20-cv-1
           488
                     Keith                  MR.BANANA    酒瓶塞 （已缺席）
2020-2
-28
           20-cv-1
           483
                     Keith                  WALLET NINJA   万能⼯具卡牌
2020-2
-28
           20-cv-1
           468
                     Keith                  KEY NINJIA   多功能钥匙收纳环 （已缺席）
2020-2
-28
           20-cv-1
           463
                     GBC                    ⽇默瓦 RIMOWA （已缺席）
2020-2
-27
           20-cv-1
           733
                     EPS                    鲨⻥宝宝 Baby Shark / 碰碰狐 PINKFONG
2020-2     20-cv-1
                     EPS                    OFF-WHITE
-27        731

2020-2
-27
           20-cv-1
           448
                     Keith                  ⽶菲兔 MIFFY （已缺席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 25 of 34 PageID #:1807
                                         平克弗洛伊德乐队 Pink Floyd （已缺席）
                                                 案件列表          品牌库       案件代理
2020-2   20-cv-1   Keith
-27      445


                                                律所资料 （已缺席）
                                                     商标注册 常⻅问题
2020-2   20-cv-6
                   SMG                   Abercrombie & Fitch
-26      0417

2020-2
-26
         20-cv-1
         389
                   Keith                 PETS ROCK     （已缺席）                    其他
2020-2
-26
         20-cv-1
         386
                   Keith                 ⻢桶⾼尔夫 POTTY PUTTER
2020-2
-26
         20-cv-2
         84
                   Ference               NEGG   剥蛋器 （已缺席）
2020-2
-25
         20-cv-1
         361
                   GBC                   TrxTraining   阻⼒带 （已缺席）
2020-2
-25
         20-cv-1
         360
                   David Gulbransen      60   秒沙拉碗 60 SECOND SALAD （已缺席）
2020-2
-25
         20-cv-1
         348
                   GBC                   雷朋&欧克利 RayBan & Oakley （已缺席）
2020-2
-25
         20-cv-1
         338
                   GBC                   雷朋&欧克利 RayBan & Oakley （已缺席）
2020-2
-24
         20-cv-6
         0397
                   SMG                   古驰 Gucci （已缺席）
2020-2
-24
         20-cv-1
         342
                   GBC                   汤美费格 Tommy Hilﬁger
2020-2
-24
         20-cv-1
         324
                   HSP                   斯坦李 Stan Lee （已缺席）
2020-2
-18
         20-cv-1
         186
                   GBC                   宝格丽 Bulgari （已缺席）
2020-2
-18
         20-cv-1
         185
                   GBC                   宝格丽 Bulgari （已缺席）
2020-2
-14
         20-cv-1
         098
                   NIXON PEABODY LLP     百适乐 BESTWAY （已缺席）
     Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 26 of 34 PageID #:1808
                                            布⾥托 阿斯蒙迪 Romero Britto （已缺席）
                                                    案件列表         品牌库        案件代理
2020-2     20-cv-1   Keith
-14        092

2020-2
-14
           20-cv-1
           093
                     HSP                    斯坦李律所资料
                                               Stan Lee （已缺席）
                                                          商标注册              常⻅问题
2020-2
-13
           20-cv-6
           0309
                     SMG                    ⾹奈⼉ Chanel （已缺席）                       其他
2020-2
-13
           20-cv-1
           058
                     GBC                    ⻤⽖ Monster Energy （已缺席）
2020-2
-12
           20-cv-6
           0299
                     SMG                    蒂芙尼 Tiffany （已缺席）
2020-2
-12
           20-cv-1
           036
                     Keith                  Angle-izer   测量尺
2020-2
-12
           20-cv-1
           028
                     BAKER McKENZIE         ⼤卫·雅曼 David Yurman （已缺席）
2020-2
-11
           20-cv-9
           93
                     GBC                    博柏利 Burberry （已缺席）
2020-2
-7
           20-cv-5
           64
                     THE SLADKUS LAW        盟可睐 Moncler （已缺席）
2020-2
-10
           20-cv-9
           46
                     GBC                    ⼤众系列 Volkswagen （已缺席）
2020-2
-7
           20-cv-9
           01
                     GBC                    欧克利 Oakley
2020-2
-6
           20-cv-8
           79
                     GBC                    Kendra Scott   （已缺席）
2020-2
-5
           20-cv-8
           45
                     GBC                    魅可 MAC （已缺席）
2020-2
-4
           20-cv-8
           25
                     GBC                    露露柠檬 Lululemon （已缺席）
2020-2
-4
           20-cv-8
           20
                     GBC                    魅可 MAC
     Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 27 of 34 PageID #:1809
                                            克罗⼼ Chrome Hearts （已缺席）
                                                     案件列表        品牌库        案件代理
2020-2     20-cv-8   GBC
-4         08

2020-2
-3
           20-cv-8
           07
                     GBC                    ⻢克雅可布
                                               律所资料
                                                  Marc Jacobs （已缺席） 常⻅问题
                                                           商标注册
2020-2
-3
           20-cv-7
           99
                     AM Sullivan Law, LLC   鲁⽐克 RUBIK‘S Cube （已缺席）                 其他
2020-2
-3
           20-cv-7
           88
                     GBC                    ⻢克雅可布 Marc Jacobs （已缺席）
2020-2
-3
           20-cv-7
           80
                     GBC                    Nectar   电⼦烟硅胶烟管 （已缺席）
2020-2
-3
           20-cv-7
           76
                     GBC                    巴塔哥尼亚 Patagonia （已缺席）
2020-2
-3
           20-cv-7
           69
                     GBC                    耐克 Nike （已缺席）
2020-2
-3
           20-cv-7
           68
                     GBC                    耐克 Nike （已缺席）
2020-1
-31
           20-cv-7
           36
                     GBC                    哈雷 Harley Davidson （已缺席）
2020-1
-31
           20-cv-7
           33
                     AM Sullivan Law, LLC   鲁⽐克 RUBIK‘S Cube
2020-1
-31
           20-cv-7
           27
                     Keith                  Angle-izer   测量尺
2020-1
-31
           20-cv-7
           28
                     GBC                    ⼩猪佩奇 Peppa Pig （已缺席）
2020-1
-31
           20-cv-7
           15
                     GBC                    耐克 Nike （已缺席）
2020-1
-31
           20-cv-7
           14
                     GBC                    耐克 Nike （已缺席）
2020-1
-30
           20-cv-7
           09
                     AM Sullivan Law, LLC   瓢⾍少⼥ MIRACULOUS （已缺席）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 28 of 34 PageID #:1810
                                         ⽜头梗 JIMMY THE BULL （已缺席）
                                                 案件列表           品牌库      案件代理
2020-1   20-cv-6   Keith
-30      99

2020-1
-30
         20-cv-7
         00
                   GBC                   耐克 Nike
                                             律所资料（已缺席） 商标注册              常⻅问题
2020-1
-30
         20-cv-6
         89
                   GBC                   耐克 Nike （已缺席）                          其他
2020-1
-30
         20-cv-6
         88
                   GBC                   耐克 Nike （已缺席）
2020-1
-29
         20-cv-6
         49
                   GBC                   Calvin Klein   （已缺席）
2020-1
-28
         20-cv-6
         28
                   GBC                   汪汪队⽴⼤功 Paw Patrol （已缺席）
2020-1
-27
         20-cv-6
         0167
                   SMG                   Abercrombie & Fitch   （已缺席）
2020-1
-23
         20-cv-5
         35
                   GBC                   汤美费格 Tommy Hilﬁger （已缺席）
2020-1
-23
         20-cv-5
         34
                   GBC                   施华洛世奇 Swarovski （已缺席）
2020-1
-23
         20-cv-5
         32
                   GBC                   Supreme   （已缺席）
2020-1   20-cv-5                         卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Van
                                         Cleef （已缺席 ）
                   GBC
-23      30

2020-1
-23
         20-cv-5
         26
                   GBC                   UGG   （已缺席）
2020-1
-23
         20-cv-5
         24
                   GBC                   Gold’s Gym     （已缺席）
2020-1
-17
         20-cv-3
         96
                   GBC                   欧克利 Oakley
2020-1
-17
         20-cv-3
         85
                   GBC                   欧克利 Oakley
     Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 29 of 34 PageID #:1811
                                            加拿⼤鹅 Canada Goose （已缺席）
                                                     案件列表        品牌库        案件代理
2020-1     20-cv-3   GBC
-16        44

2020-1
-16
           20-cv-3
           34
                     GBC                    加拿⼤鹅
                                               律所资料       商标注册
                                                 Canada Goose （已缺席） 常⻅问题
2020-1
-16
           20-cv-3
           29
                     GBC                    欧克利 Oakley （已缺席）                       其他
2020-1
-15
           20-cv-3
           25
                     GBC                    Nectar   电⼦烟硅胶烟管 （已缺席）
2020-1
-15
           20-cv-6
           0086
                     SMG                    迈克⾼仕 Michael Kors （已缺席）
2020-1
-15
           20-cv-6
           0085
                     SMG                    阿迪达斯 Adidas （已缺席）
2020-1
-15
           20-cv-3
           04
                     Keith                  POWER FLOSS    洗⽛器 （已缺席）
2020-1
-14
           20-cv-2
           77
                     GBC                    欧克利 Oakley （已缺席）
2020-1
-14
           20-cv-2
           68
                     GBC                    哈雷 Harley Davidson （已缺席）
2019-1
0-22
           19-cv-6
           2622
                     SMG                    雷朋&欧克利 RayBan & Oakley
2020-1     20-cv-2
                     FORD BANISTER IP       Chenyan Sun
-13        21

2020-1     20-cv-2
                     FORD BANISTER IP       Chenyan Sun
-13        20

2020-1
-10
           20-cv-1
           89
                     GBC                    李维斯 Levis （已缺席）
2020-1
-10
           20-cv-1
           85
                     DLA PIPER LLP   欧华     达达⾥奥 D’Addario （已缺席）
2020-1
-7
           20-cv-1
           21
                     Keith                  TORQBAR    指尖陀螺 （已缺席）
     Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 30 of 34 PageID #:1812

                                                   案件列表          品牌库        案件代理
2020-1     20-cv-1   WARNER NORCROSS        RAW
-6         0025      + JUDD LLP

2020-1
-6
           20-cv-9
           5
                     GBC                    赫歇尔律所资料
                                               Herschel （已缺席）
                                                          商标注册              常⻅问题
2020-1
-3
           20-cv-1
           3
                     AM Sullivan Law, LLC   瓢⾍少⼥ MIRACULOUS （已缺席）                  其他
  输⼊并按回⻋键 …                                                                         




SellerDefense   微信公众号




美国律所案件和解代理




QQ 1群：295380184（已满）
QQ 2群：672085077（已满）
QQ 3群：866864037（已满）
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 31 of 34 PageID #:1813
    群：613979161（已满）
                                                案件列表          品牌库        案件代理
QQ 6
QQ 8群：781447834（已满）
QQ 10群：812058032（已满）
QQ 12群：852478737（已满）
QQ 15群：789733094
                                              律所资料          商标注册         常⻅问题
微信：dearzhi2019
微信公众号：SellerDefense                                                             其他


律所代理品牌
GBC  代理品牌⼤全
Keith代理品牌⼤全
EPS代理品牌⼤全
David代理品牌⼤全




实⽤链接
跨境卖家如何降低侵权被诉⻛险
速卖通知识产权专区
敦煌⽹知识产权专区
Ebay VERO
如何检索⼀个美国商标
如何检索⼀个中国商标
诉讼和解的基本知识



近期⽂章
最新！平衡⻋被芝加哥律所代理并⽴案起诉！
警惕假期可能冻结的⼏⼗个品牌，⻥饵⼀案就起诉了600多个账号！
简单挂钩，却让⼀⼤批卖家⾯临侵权⻛险！
紧急！Dyson戴森突袭发案，多个隐藏商标被取证，⻢上冻结！
   Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 32 of 34 PageID #:1814
油管播放量2000万的厨房神器Slap Chop拍拍⼑被代理，紧急排查下架！
                                                 案件列表          品牌库        案件代理
                                               律所资料          商标注册         常⻅问题
近期评论
admin 发表在《侵权预警！新产品已被GBC购买，建议赶紧下架！》                                               其他
Desislava发表在《侵权预警！新产品已被GBC购买，建议赶紧下架！》

admin发表在《匿名案突然冻结！果然是国内⽔上⽤品Bestway，⼩⼼专利！》

Sameh Talhamy发表在《匿名案突然冻结！果然是国内⽔上⽤品Bestway，⼩⼼专利！》

admin发表在《GBC钓⻥产品图⽂汇总（第⼆⼗⼀期）》




⽂章归档
2020年⼗⽉
2020年九⽉

2020年⼋⽉

2020年七⽉

2020年六⽉

2020年五⽉

2020年四⽉

2020年三⽉

2020年⼆⽉

2020年⼀⽉

2019年⼗⼆⽉

2019年⼗⼀⽉

2019年⼗⽉

2019年九⽉

2019年⼋⽉
  Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 33 of 34 PageID #:1815
    年七⽉
                                                案件列表          品牌库        案件代理
2019

2019年六⽉

2019年五⽉
                                              律所资料          商标注册         常⻅问题
2019年四⽉

2019年三⽉
                                                                                其他
2019年⼆⽉

2019年⼀⽉

2018年⼗⼆⽉

2018年⼗⼀⽉

2018年⼗⽉

2018年九⽉

2018年⼋⽉

2018年七⽉

2018年六⽉

2018年五⽉

2018年四⽉

2018年三⽉

2018年⼆⽉

2018年⼀⽉

2017年⼗⼆⽉

2017年⼗⼀⽉

2017年⼗⽉

2017年九⽉

2017年六⽉

2017年五⽉




分类⽬录
   Case: 1:20-cv-05905 Document #: 14-2 Filed: 10/09/20 Page 34 of 34 PageID #:1816

                                                    案件列表       品牌库        案件代理
Baker

David

EPS
                                                  律所资料       商标注册         常⻅问题
FERENCE

GBC
                                                                                 其他
GulbransenLaw

HSP

Johnson&Pham LLP

Keener

KEITH

LOEB

SMG

SpencePC

Uncategorized

其他律所




                                SellerDefense.cn 2017-2018
                                  沪ICP备13015943号-1
                               沪公⽹安备 31011502012751号
